Name: 96/540/EC: Commission Decision of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of ova and embryos of the equine species (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  agricultural activity;  agricultural policy;  trade
 Date Published: 1996-09-11

 Avis juridique important|31996D054096/540/EC: Commission Decision of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of ova and embryos of the equine species (Text with EEA relevance) Official Journal L 230 , 11/09/1996 P. 0028 - 0031COMMISSION DECISION of 4 September 1996 on animal health requirements and veterinary certification for imports into the Community of ova and embryos of the equine species (Text with EEA relevance) (96/540/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subjected to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), as last amended by Commission Decision 95/176/EC (2), and in particular Articles 17 and 18 thereof,Whereas by Decision 94/63/EC (3) the Commission drew up a provisional list of third countries from where Member States authorize the imports of semen, ova and embryos of the ovine, caprine and equine species, ova and embryos of the porcine species;Whereas in Annex D of Directive 92/65/EEC the Council laid down sanitary conditions for the collection, processing storage and transport of ova and embryos and health conditions applied to the donor mares; whereas, however, for imports into the Community of ova and embryos of the equine species it is necessary to require additional guarantees in particular as regards the official veterinary supervision of collection teams;Whereas the animal health requirements for imports of ova and embryos of the equine species must take into account the different conditions under which ova and embryos have been collected, processed and stored or embryos have been produced;Whereas certain infectious diseases of equidae are transmissible via ova and embryos; whereas therefore specific animal health tests are required to identify such diseases which must be carried out prior to the collection of ova and embryos;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall authorize the imports of ova and embryos of the equine species complying with the requirements set up in the specimen animal health certificate in the Annex and accompanied by such a certificate duly completed.Article 2 The Decision is applicable from 1 October 1996.Article 3 The Decision is addressed to all Member States.Done at Brussels, 4 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 54.(2) OJ No L 117, 24. 5. 1995, p. 23.(3) OJ No L 28, 2. 2. 1994, p. 47.ANNEX >REFERENCE TO A FILM>>START OF GRAPHIC>(1) Delete as appropriate.(2) Insert date.(3) Does not apply to ova.(4) The signature and the stamp must be different in colour to that of the printing.13. I, the undersigned official veterinarian of .............................. (insert name of exporting country) have read and am familiar with Council Directive 92/65/EEC as amended and certify that:13.1.1. ova/embryos (1) described above were collected, processed and stored by a team approved by the competent authority for collecting, processing and storing of equine ova or embryos and placed under the general supervision and authority of the official veterinarian who inspects the team, including associated laboratory facilities, at least once a year to consider and to verify all matters relating to the approval and supervision;13.1.2. the collection, processing, and storage of these ova/embryos (1) was carried out, either by a team veterinarian (1) or under his direction by one or more technicians (1) who are competently trained by the team veterinarian in the methods and techniques of hygiene;13.1.3. ova/embryos (1) were collected at a place separated from other parts of the premises or holding which is in good repair and was cleaned and disinfected prior to the collection;13.1.4. ova/embryos (1) have been examined, processed and packed in laboratory facilities which are not situated in a zone subject to prohibition or quarantine measures as set out in 13.2., in a section which is separated from the section for storing equipment and materials used in contact with donor animals and from the area where the donor animals are handled;13.1.5. all records relating to the activities of the team in respect of these ova/embryos (1) will be kept for 12 months after their dispatch;13.2. ova/embryos (1) were collected from donor mares which:13.2.1. have been continuously resident for three months (or since entry if they were directly imported from a Member State of the European Union during the three months period) on the territory or in the case of regionalization in a part of the territory (1) of the country of export which was during that period free of:- African horse sickness, in accordance with Community legislation,- Venezuelan equine encephalomyelitis for two years,- glanders for six months,- dourine for six months;13.2.2. either originated from a country of export which was on the day of collection free of vesicular stomatitis for six months (1)orwere tested by a virus neutralisation test for vesicular stomatitis on a blood sample taken on .............................. (2) within 30 days prior to collection, with negative result at a serum dilution of 1 in 12 (1);13.2.3. during the past 30 days prior to collection have been located in holdings under veterinary supervision which were on the day of collection of ova/embryos (1) until the date of their despatch (1),orin the case of frozen ova/embryos (1), until the period of 30 days mandatory storage at approved premises elapsed not subject to a prohibition order for animal health reasons which laid down one of the following conditions:13.2.3.1. If not all the animals of species susceptible to the disease located on the holding were slaughtered, the prohibition lasted for:- six months, beginning on the day on which the equidae suffering from the disease are slaughtered, in the case of equine encephalomyelitis,- a period required to carry out with negative result two Coggins tests three months apart on the animals remaining after the infected animals have been slaughtered, in the case of infectious equine anaemia,- six months, in the case of vesicular stomatitis,- one month from the last recorded case, in the case of rabies,- 15 days from the last recorded case, in the case of anthrax.13.2.3.2. If all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the prohibition lasted for 30 days, or 15 days in the case of anthrax, beginning on the day on which following the destruction of the animals the disinfection of the premises was satisfactorily completed.13.2.4. have been kept prior to the collection in holdings free from clinical signs of contagious equine metritis for 60 days,13.2.5. have been subjected to the following health tests:13.2.5.1. an agargel- immunodiffusion test (Coggins test) for equine infectious anaemia carried out with negative result on a blood sample taken on .............................. (2) during the past 30 days prior to collection;13.2.5.2. a test for contagious equine metritis carried out by isolation of Taylorella equigenitalis on two occasions with an interval of seven days from genital swabs taken at least from the clitorial fossa and the clitorial sinuses on .............................. (2) and on .............................. (2) and on at least one occasion from swabs taken from the the endometrium during early oestrus on .............................. (2) during 30 days prior to collection of ova/embryos (1);13.2.6. have not been used for natural breeding during the period of 30 days prior to the collection;13.2.7. to the best of my knowledge and as far as I could ascertain, have not been in contact with equidae suffering from an infectious or contagious disease during the 15 days immediately preceding the collection;13.2.8. have on the day of collection not shown clinical signs of an infectious or contagious disease;13.3. the semen used for the artificial insemination of the donor mares complies the requirements of Directive 92/65/EEC (3);13.4. the ova used for the in vivo production of embryos comply the requirements of Directive 92/65/EEC and in particular the requirements set up in 13.1. and 13.2. of this certificate (1);13.5. ova/embryos (1) were collected, processed and stored according to the requirements of Annex D of Directive 92/65/EEC and:13.5.1. they did not come into contact with other ova or embryos which do not meet the requirements of Directive 92/65/EEC,13.5.2. products of animal origin used during their collection and processing and in the transport medium were obtained from sources which present no risk to spread contagious or infectious diseases to equidae or other species, or they were treated prior to use so that such risk of spread is prevented,13.5.3. the zona pellucida was examined after washing over its entire surface area under a magnification of at least 50 and proved to be intact and free from adherent material,13.5.4. ova/embryos (1) were frozen in alcohol (1) or fresh liquid nitrogen (1) without delay, (1)13.6. ova/embryos (1) have been stored at a suitable temperature in approved premises by use of cryogenic agent which had not been used previously for other products of animal origin,13.7. ova/embryos (1) will be dispatched in containers according to Annex D of Directive 92/65/EEC;Done at, on(Signature of the official veterinarian)Stamp (4)(Name and qualification in block letters)>END OF GRAPHIC>